Case 1:21-cr-00049-SEB-DLP Document 38 Filed 02/24/21 Page 1 of 2 PageID #: 113




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                         )
           Plaintiff,                              )
                                                   )
        vs.                                        )   CAUSE NO. 1:21-cr-0049-SEB-DLP
                                                   )
 KRYSTAL CHERIKA SCOTT,                            )                         - 01
           Defendant.                              )


                   COURTROOM MINUTE FOR FEBRUARY 24, 2021
                 HONORABLE PAUL R. CHERRY, MAGISTRATE JUDGE

        The parties appear for an initial appearance on the indictment filed on February 17, 2021.

 Defendant appeared in person and by FCD counsel Michael Donahoe. Government represented

 by AUSA Tiffany Preston. USPO was not present.

        Defendant orally waived her right to physically appear for her initial appearance in the

 courtroom and consented to appear via video teleconference from the Hamilton County Jail.

        Financial affidavit previously approved.

        Charges, rights and penalties were reviewed and explained.

        Parties were ordered to disclose evidence on or before March 10, 2021.

        Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, the court, with both the

 prosecutor and defense counsel present, confirms the government's obligation to disclose

 favorable evidence to the accused under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny,

 and orders it to do so. Favorable evidence under Brady need only have some weight and includes

 both exculpatory and impeaching evidence. Failure to produce such evidence in a timely manner

 may result in sanctions, including, but not limited to, adverse jury instructions, dismissal of

 charges, and contempt proceedings.
Case 1:21-cr-00049-SEB-DLP Document 38 Filed 02/24/21 Page 2 of 2 PageID #: 114




        Defendant waived formal arraignment and reading of the indictment on the record.

        Defendant was previously ordered detained. [Dkt. No. 26.]

        Defendant remanded to the custody of the U.S. Marshal pending further proceedings

 before the court.


           Dated: 2/24/2021




 Distribution:

 all ECF-registered counsel of record via email generated by the court’s ECF system
